             Case 20-30336 Document 10-1 Filed in TXSB on 01/22/20 Page 1 of 11



                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    MCDERMOTT INTERNATIONAL, INC., et al.,1                         )   Case No. 20-30336 (DRJ)
                                                                    )
                              Debtors.                              )   (Joint Administration Requested)
                                                                    )
                                                                    )   Re: Docket No. __

              ORDER (I) RESTATING AND ENFORCING THE
 WORLDWIDE AUTOMATIC STAY, ANTI-DISCRIMINATION PROVISIONS, AND
IPSO FACTO PROTECTIONS OF THE BANKRUPTCY CODE, (II) PERMITTING THE
DEBTORS TO MODIFY THE AUTOMATIC STAY IN THEIR SOLE DISCRETION TO
    PROCEED WITH LITIGATION OR CONTESTED MATTERS COMMENCED
  PREPETITION, AND (III) APPROVING THE FORM AND MANNER OF NOTICE

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) restating and enforcing the

worldwide automatic stay, anti-discrimination provisions, and ipso facto protections of the

Bankruptcy Code, (b) modifying the automatic stay, to the extent the Debtors deem appropriate in

their sole discretion, to proceed with litigation or contested matters commenced before the Petition

Date against the Debtors, and (c) approving the form and manner of notice, all as more fully set

forth in the Motion; and upon the First Day Declarations; and this Court having jurisdiction over

this matter pursuant to 28 U.S.C. § 1334; this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that it may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that venue


1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor
      McDermott International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 757 North Eldridge Parkway, Houston, Texas 77079.

2
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
        Case 20-30336 Document 10-1 Filed in TXSB on 01/22/20 Page 2 of 11



of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the relief requested in the Motion is in the best interests of the

Debtors’ estates, their creditors, and other parties in interest; and this Court having found that the

Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate under

the circumstances and no other notice need be provided; and this Court having reviewed the

Motion and having heard the statements in support of the relief requested therein at a hearing

before this Court (the “Hearing”); and this Court having determined that the legal and factual bases

set forth in the Motion and at the Hearing establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

        1.     The Motion is granted as set forth herein.

        2.     Subject to section 362 of the Bankruptcy Code, all persons (including individuals,

partnerships, corporations, and other entities and all those acting on their behalf) and governmental

units, whether of the United States, any state or locality therein or any territory or possession

thereof, or any non-U.S. jurisdiction (including any division, department, agency, instrumentality

or service thereof, and all those acting on their behalf), are hereby stayed, restrained and enjoined

from:

               (a)     commencing or continuing (including the issuance or employment of
                       process) any judicial, administrative, or other action or proceeding against
                       the Debtors that was or could have been commenced before the
                       commencement of the Debtors’ chapter 11 cases or recovering a claim
                       against the Debtors that arose before the commencement of the Debtors’
                       chapter 11 cases;

               (b)     enforcing, against the Debtors or against property of their estates, a
                       judgment or order obtained before the commencement of the Debtors’
                       chapter 11 cases;

               (c)     taking any action, whether inside or outside the United States, to obtain
                       possession of property of the Debtors’ estates, wherever located, or to


                                                  2
       Case 20-30336 Document 10-1 Filed in TXSB on 01/22/20 Page 3 of 11



                       exercise control over property of the Debtors’ estates or interfere in any way
                       with the conduct by the Debtors of their businesses, including, without
                       limitation, attempts to interfere with deliveries or events or attempts to
                       arrest, seize or reclaim any equipment, supplies or all other assets in which
                       the Debtors have legal or equitable interests;

               (d)     taking any action to create, perfect, or enforce any lien against the property
                       of the Debtors’ estates;

               (e)     taking any action to create, perfect, or enforce against property of the
                       Debtors any lien to the extent that such lien secures a claim that arose prior
                       to the commencement of the Debtors’ chapter 11 cases;

               (f)     taking any action to collect, assess, or recover a claim against the Debtors
                       that arose prior to the commencement of the Debtors’ chapter 11 cases;

               (g)     offsetting any debt owing to the Debtors that arose before the
                       commencement of the Debtors’ chapter 11 cases against any claim against
                       the Debtors; and

               (h)     commencing or continuing any proceeding concerning the Debtors, subject
                       to the provisions of 11 U.S.C. § 362(b).

       3.      Pursuant to sections 362 and 365 of the Bankruptcy Code, notwithstanding a

provision in a contract or lease or any applicable law, all persons are hereby stayed, restrained, and

enjoined from terminating or modifying any and all contracts and leases to which the Debtors are

party or signatory, at any time after the commencement of these cases because of a provision in

such contract or lease that is conditioned on the (a) insolvency or financial condition of the Debtors

at any time before the closing of these cases, or (b) commencement of these cases under the

Bankruptcy Code. Accordingly, all such persons are required to continue to perform their

obligations under such leases and contracts during the postpetition period.

       4.      Pursuant to section 525 of the Bankruptcy Code, all governmental units and other

regulatory authorities are prohibited and enjoined from: (a) denying, revoking, suspending, or

refusing to renew any license, permit, charter, franchise, or other similar grant to the Debtors;

(b) placing conditions upon such a grant to the Debtors; or (c) discriminating against the Debtors




                                                  3
       Case 20-30336 Document 10-1 Filed in TXSB on 01/22/20 Page 4 of 11



with respect to such a grant, solely because the Debtors are debtors under the Bankruptcy Code,

may have been insolvent before the commencement of these chapter 11 cases, or are insolvent

during the pendency of these chapter 11 cases.

       5.      For the avoidance of doubt, this Order does not expand or enlarge the rights

afforded to the Debtors under the Bankruptcy Code.

       6.      The form of Notice, attached as Exhibit 1 hereto, is approved. The Debtors are

authorized, but not directed, to serve the Notice upon creditors, governmental units or other

regulatory authorities, and/or interested parties wherever located.        The Debtors are further

authorized to procure and provide true and correct foreign-language translations of the Motion,

this Order, or any other materials filed in these chapter 11 cases to any foreign party in interest at

the Debtors’ discretion.

       7.      Nothing in this Order or the Motion shall constitute a rejection or assumption by

the Debtors, as debtors in possession, of any executory contract or unexpired lease.

       8.      The automatic stay is modified solely to the extent the Debtors deem appropriate in

their sole discretion, to permit the Debtors to allow litigation or contested matters commenced

before the Petition Date to proceed.

       9.      Notwithstanding the relief granted in this Order, to the extent there is any

inconsistency between the terms of any interim or final orders entered by the Court approving the

Debtors’ entry into any postpetition debtor-in-possession financing facility and any budget or cash

flow forecasts in connection therewith and/or authorizing the Debtors’ use of cash collateral and

any budget or cash flow forecasts in connection therewith (in either case, the “DIP Order”) and

any action taken or proposed to be taken hereunder, the terms of the DIP Order shall control.

       10.     This Order remains subject to section 362 of the Bankruptcy Code, including its




                                                  4
       Case 20-30336 Document 10-1 Filed in TXSB on 01/22/20 Page 5 of 11



exceptions. This Order shall not affect the exceptions to the automatic stay contained in Section

362(b) of the Bankruptcy Code or the right of any party in interest to seek relief from the automatic

stay in accordance with Section 362(d) of the Bankruptcy Code.

       11.     Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a). Such

notice satisfies the requirements of the Local Rules.

       12.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       13.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       14.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
 Dated: ___________, 2020

                                                     DAVID R. JONES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 5
Case 20-30336 Document 10-1 Filed in TXSB on 01/22/20 Page 6 of 11



                            EXHIBIT 1

                          Form of Notice
             Case 20-30336 Document 10-1 Filed in TXSB on 01/22/20 Page 7 of 11



                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    MCDERMOTT INTERNATIONAL, INC., et al.,1                         ) Case No. 20-30336 (DRJ)
                                                                    )
                             Debtors.                               ) (Joint Administration Requested)
                                                                    )

               NOTICE OF ENTRY OF AN ORDER RESTATING AND
     ENFORCING THE WORLDWIDE AUTOMATIC STAY, ANTI-DISCRIMINATION
     PROVISIONS, AND IPSO FACTO PROTECTIONS OF THE BANKRUPTCY CODE

             PLEASE TAKE NOTICE that on January 21, 2020, the above-captioned debtors and

debtors in possession (the “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11

of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the

Southern District of Texas (the “Court”). The Debtors’ chapter 11 cases are pending before the

Honorable David R. Jones, United States Bankruptcy Judge, and are being jointly administered

under the lead case In re McDermott International, Inc., et. al., Case No. 20-30336 (DRJ).

             PLEASE TAKE FURTHER NOTICE that pursuant to section 362(a) of the Bankruptcy

Code, the Debtors’ filing of their respective voluntary petitions operates as a self-effectuating,

statutory stay or injunction, applicable to all entities and protecting the Debtors from, among other

things: (a) the commencement or continuation of a judicial, administrative, or other action or

proceeding against the Debtors (i) that was or could have been commenced before the

commencement of the Debtors’ cases; or (ii) to recover a claim against the Debtors that arose

before the commencement of the Debtors’ cases; (b) the enforcement, against the Debtors or


1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor
      McDermott International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 757 North Eldridge Parkway, Houston, Texas 77079.
       Case 20-30336 Document 10-1 Filed in TXSB on 01/22/20 Page 8 of 11



against any property of the Debtors’ bankruptcy estates, of a judgment obtained before the

commencement of the Debtors’ cases; or (c) any act to obtain possession of property of or from

the Debtors’ bankruptcy estates, or to exercise control over property of the Debtors’ bankruptcy

estates.2

        PLEASE TAKE FURTHER NOTICE that pursuant to the Order (I) Restating and

Enforcing the Worldwide Automatic Stay, Anti-discrimination Provisions, and Ipso Facto

Protections of the Bankruptcy Code, (II) Permitting the Debtors to Modify the Automatic Stay in

Their Sole Discretion to Proceed with Litigation or Contested Matters Commenced Prepetition,

and (III) Approving the Form and Manner of Notice (the “Order”) [Docket No. [__]], entered on

[____], 2020, and attached hereto as Exhibit A, all persons wherever located (including

individuals, partnerships, corporations, and other entities and all those acting on their behalf),

persons party to a contract or agreement with the Debtors, governmental units, whether of the

United States, any state or locality therein or any territory or possession thereof, or any foreign

country (including any division, department, agency, instrumentality or service thereof, and all

those acting on their behalf), are hereby put on notice that they are subject to the Order and must

comply with its terms and provisions.

        PLEASE TAKE FURTHER NOTICE that any entity that seeks to assert claims,

interests, causes of action or other legal or equitable remedies against, or otherwise exercise any

rights in law or equity against the Debtors or their estates must do so in front of the Court pursuant

to the Order, the Bankruptcy Code, and applicable law.




2
    Nothing herein shall constitute a waiver of the right to assert any claims, counterclaims, defenses, rights of setoff
    or recoupment or any other claims of the Debtors against any party to the above-captioned cases. The Debtors
    expressly reserve the right to contest any claims which may be asserted against the Debtors.



                                                           2
       Case 20-30336 Document 10-1 Filed in TXSB on 01/22/20 Page 9 of 11



       PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, any governmental

agency, department, division or subdivision, or any similar governing authority is prohibited from,

among other things: (a) denying, revoking, suspending, or refusing to renew any license, permit,

charter, franchise, or other similar grant to the Debtors; (b) placing conditions upon such a grant

to the Debtors; or (c) discriminating against the Debtors with respect to such a grant, solely because

the Debtors are debtors under the Bankruptcy Code, may have been insolvent before the

commencement of these chapter 11 cases, or are insolvent during the pendency of these

chapter 11 cases as set forth more particularly in the Order.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, parties to contracts or

agreements with the Debtors are prohibited from terminating such contracts or agreements because

of a Debtor’s bankruptcy filing—except as permitted by the Court under applicable law.

       PLEASE TAKE FURTHER NOTICE that pursuant to sections 105(a) and 362(k) of the

Bankruptcy Code and Rule 9020 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), among other applicable substantive law and rules of procedure, any

person or governmental unit seeking to assert its rights or obtain relief outside of the processes set

forth in the Order, the Bankruptcy Code, and applicable law may be subject to proceedings in front

of the Court for failure to comply with the Order and applicable law—including contempt

proceedings resulting in fines, sanctions, and punitive damages against the entity and its assets

inside the United States.

       PLEASE TAKE FURTHER NOTICE that additional information regarding the

Debtors’ chapter 11 cases, including copies of pleadings filed therein, may be obtained by

(a) reviewing the publicly available docket of the Debtors’ chapter 11 cases at

http://www.txs.uscourts.gov/bankruptcy (PACER login and password required), (b) accessing the




                                                  3
      Case 20-30336 Document 10-1 Filed in TXSB on 01/22/20 Page 10 of 11



Debtors’ publicly available website providing information regarding these chapter 11 cases,

located online at https://cases.primeclerk.com/McDermott, or (c) contacting the following

proposed co-counsel for the Debtors.

 Houston, Texas
 [●], 2020

 /s/
 JACKSON WALKER L.L.P.                            KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)       KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)          Joshua A. Sussberg, P.C. (pro hac vice pending)
 Kristhy M. Peguero (TX Bar No. 24102776)         Christopher T. Greco, P.C. (pro hac vice pending)
 Veronica A. Polnick (TX Bar No. 24079148)        Anthony R. Grossi (pro hac vice pending)
 1401 McKinney Street, Suite 1900                 601 Lexington Avenue
 Houston, Texas 77010                             New York, New York 10022
 Telephone:      (713) 752-4200                   Telephone:      (212) 446-4800
 Facsimile:      (713) 752-4221                   Facsimile:      (212) 446-4900
 Email:          mcavenaugh@jw.com                Email:       joshua.sussberg@kirkland.com
                 jwertz@jw.com                                 christopher.greco@kirkland.com
                 kpeguero@jw.com                               anthony.grossi@kirkland.com
                 vpolnick@jw.com
                                                  -and-
 Proposed Co-Counsel to the Debtors
 and Debtors in Possession                        James H.M. Sprayregen, P.C.
                                                  John R. Luze (pro hac vice pending)
                                                  300 North LaSalle Street
                                                  Chicago, Illinois 60654
                                                  Telephone: (312) 862-2000
                                                  Facsimile: (312) 862-2200
                                                  Email:        james.sprayregen@kirkland.com
                                                                john.luze@kirkland.com

                                                  Proposed Co-Counsel to the Debtors
                                                  and Debtors in Possession




                                              4
Case 20-30336 Document 10-1 Filed in TXSB on 01/22/20 Page 11 of 11



                   EXHIBIT A TO FORM NOTICE

                              Order
